         Case 1:17-cv-00972-JPO Document 229 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                     Plaintiff,                                    17-CV-972 (JPO)

                     -v-                                                ORDER

 SHAOHUA (MICHAEL) YIN, et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       As stated in its November 19, 2020 Opinion and Order, it is the Court’s determination

that this case would benefit from an impartial investigation into Defendant Yin’s February 2017

file transfer and forensic examination of Defendant Yin’s personal computer. At this time, the

Court does not perceive a need to expand the Special Master’s mandate beyond that described in

the Opinion and Order. Relief Defendants may proceed with their proposed discovery protocol,

without the intervention of the Special Master. (Dkt. No. 224.) The parties’ proposed Special

Master, Joshua Larocca, is directed to file an affidavit disclosing whether there is any ground for

his disqualification under 28 U.S.C. § 455. Fed. R. Civ. P. 53(b)(3)(A).

       SO ORDERED.

Dated: December 22, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
